Judgments, Supreme Court, New York County (Ronald A. Zweibel, J), rendered July 31, 2008, convicting defendant, upon her pleas of guilty, of grand larceny in the second and third degrees, and sentencing her, as a second felony offender, to an aggregate term of 4 to 8 years, unanimously affirmed.
The surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]). We perceive no basis for reducing the sentence. Concur — Andrias, J.E, Sweeny, Nardelli, Catterson and DeGrasse, JJ.